DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 5, 12 and 13 are objected to because of the following informalities:
In claim 1, line 21, “a pre-motor filter” should be “the pre-motor filter” since the limitation was already introduced in the claim.
In claim 3, line 5, “a plurality of energy storage members” should be “the plurality of energy storage members” since the limitation was already introduced in claim 1 which claim 5 depends on.
In claim 5, line 4, “a pre-motor filter” should be “the pre-motor filter” since the limitation was already introduced in the claim.
In claim 12, line 3, “a projection” should be “the projection” since the limitation was already introduced in claim 5 which claim 12 depends on.
In claim 13, line 23, “a pre-motor filter” should be “the pre-motor filter” since the limitation was already introduced in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 1 recites the limitation "the energy storage unit" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the examiner will treat "the energy storage unit" as “the plurality of energy storage members”.  Since claims 2-4 further depend on claim 1, they are also rejected.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang (CN205625805) in view of Yin et al. (CN109330476), hereinafter Yin, and Machida et al. (US 2019/0174984).
Regarding Claim 1, Zhuang discloses or teaches a hand vacuum cleaner having an upper end (Fig. A below, item 1A), a lower end (Fig. A below, item 3A), a front end (Fig. A below, item 4A) having a dirty air inlet (Fig. A below, item 131) and a rear end Fig. A below, item 2A), the hand vacuum cleaner comprising: (a) an air flow path (Fig. 10) extending from the dirty air inlet to a clean air outlet (Fig. A below, item 156); (b) the cyclone having a cyclone front end (Fig. A below, item 4B), a cyclone rear end (Fig. A below, item 2B), a cyclone air inlet (Fig. A below, item 133), a cyclone air outlet (Fig. A below, item 5A) and a cyclone axis of rotation axis (Fig. A below, item 1411) extending between the cyclone front end and the cyclone rear end; and (d) a main body (Fig. A below, item 15) comprising a suction motor (Fig. A below, item 151) that is positioned in the air flow path, a pistol grip handle (Fig. A below, item 124, just a grip portion in vertical position that points towards the area to clean), the pistol grip handle having an upper end (Fig. A below, including and above axis 132) and a lower end (Fig. A below, below axis 132), wherein a line  (Fig. A below, below axis 5B) that extends through the plurality of energy storage members is substantially parallel to the cyclone axis of rotation, the pistol grip handle is located at the rear end of the hand vacuum cleaner and the plurality of energy storage members are located at the lower end of the hand vacuum cleaner (Fig. A below), and wherein the pre-motor filter, the suction motor, the energy storage unit and the pistol grip handle are substantially located within a volume defined by a projection of the dirt collection chamber sidewall. 

    PNG
    media_image1.png
    382
    574
    media_image1.png
    Greyscale

Zhuang does not explicitly state or show a cyclone and a dirt collection chamber external to the cyclone and surrounding at least 80% of the cyclone.  However, Yin teaches a cyclone (Fig. 3, item 22) and a dirt collection chamber external to the cyclone and surrounding at least 80% of the cyclone (Fig. 3, item 210).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cyclone and dust bin in Zhuang with a cyclone and a dirt collection chamber external to the cyclone and surrounding at least 80% of the cyclone as in Yin, because having a cyclone and a dirt collection chamber external to the cyclone and surrounding at least 80% of the cyclone allows the dirt collect outside the cyclone and prevent the dirt being carried outside the cyclone to the outlet while also providing more dirt collection space, which allows longer use of the vacuum and less stoppage to empty the dirt chamber.
Zhuang does not explicitly state it has a pre-motor filter.  However, Yin teaches a pre-motor filter (Fig. 5, item 3, para. 0062).  It would have been obvious to one of 
Zhuang does not explicitly state or show a plurality of energy storage members.  However, Machida teaches a plurality of energy storage members (Fig. 2, item 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy unit in Zhuang with a plurality of energy storage members as in Machida, because having a plurality of energy storage members allows for greater storage capacity in the battery pack which allows longer use of the vacuum and less stoppage to recharge the battery pack.
Zhuang (Fig. A above) does not explicitly show the pistol grip handle substantially located within a volume defined by a projection of the dirt collection chamber sidewall.  However, Yin teaches the pistol grip handle is substantially located within a volume defined by a projection of the dirt collection chamber sidewall (Fig. 8 it would have been obvious to have the dirt collection chamber of Yin would surround the vortex chamber of Zhuang which would be a larger volume and encompass a substantial amount of the handle).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum in Zhuang to have the pistol grip handle substantially located within a volume defined by a projection of the dirt collection chamber sidewall as in Yin, because having the pistol grip handle substantially located within a volume defined by a projection of the dirt 
Regarding Claim 2, Zhuang discloses or teaches the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the pistol grip handle (Fig. A above).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin and Machida as applied to claim 1, in further view of Pougher et al. (US 2020/0129028), hereinafter Pougher.
Regarding Claim 3, Zhuang as modified by Yin and Machida does not explicitly state or show when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the suction motor.  However, Pougher teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the suction motor (Fig. 8, item A and item 23, para. 0094-0098).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum in Zhuang as modified by Yin and Machida with the energy storage members located below the suction motor as in Pougher, because having the energy storage members located below the suction motor assist in the distribution of the weight of the vacuum components while decreasing the overall height of the vacuum (para. 0094).
Regarding Claim 4, Zhuang discloses or teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the pistol grip handle (Fig. A above).
Claims 5-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin.
Regarding Claim 5, Zhuang discloses or teaches a hand vacuum cleaner having an upper end (Fig. A above, item 1A), a lower end (Fig. A above, item 3A), a front end (Fig. A above, item 4A) having a dirty air inlet (Fig. A above, item 131) and a rear end (Fig. A above, item 2A), the hand vacuum cleaner comprising: (a) an air flow path (Fig. 10) extending from the dirty air inlet to a clean air outlet (Fig. A above, item 156); (b) the cyclone having a cyclone first end (Fig. A above, item 4B), a cyclone second end (Fig. A above, item 2B), a cyclone air inlet (Fig. A above, item 133), a cyclone air outlet (Fig. A above, item 5A) and a cyclone axis of rotation axis (Fig. A above, item 1411) extending between the cyclone first end and the cyclone second end and an axially extending cyclone sidewall (Fig. A above, items 145 and 141); and (d) a main body (Fig. A above, item 15) comprising a suction motor (Fig. A above, item 151) that is positioned in the air flow path, an energy storage unit (Fig. A above, item 16) and a pistol grip handle (Fig. A above, item 124, just a grip portion in vertical position that points towards the area to clean), the pistol grip handle having an upper end (Fig. A above, including and above axis 132) and a lower end (Fig. A above, below axis 132), wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located rearward of the front end of the hand vacuum cleaner (Fig. A above).
Zhuang does not explicitly state or show a cyclone and a dirt collection chamber external to the cyclone and surrounding the cyclone.  However, Yin teaches a cyclone (Fig. 3, item 22) and a dirt collection chamber external to the cyclone and surrounding Fig. 3, item 210).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cyclone and dust bin in Zhuang with a cyclone and a dirt collection chamber external to the cyclone and surrounding the cyclone as in Yin, because having a cyclone and a dirt collection chamber external to the cyclone and surrounding the cyclone allows the dirt collect outside the cyclone and prevent the dirt being carried outside the cyclone to the outlet while also providing more dirt collection space, which allows longer use of the vacuum and less stoppage to empty the dirt chamber.
Zhuang does not explicitly state it has a pre-motor filter.  However, Yin teaches a pre-motor filter (Fig. 5, item 3, para. 0062).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the vacuum in Zhuang with a pre-motor filter as in Yin, because having a pre-motor filter allows the collection of any dirt that might leave the cyclone and prevent it from clogging and damaging the suction motor.
Zhuang (Fig. A above) does not explicitly show the pistol grip handle substantially located within a volume defined by a projection of the dirt collection chamber sidewall.  However, Yin teaches the pistol grip handle is substantially located within a volume defined by a projection of the dirt collection chamber sidewall (Fig. 8 it would have been obvious to have the dirt collection chamber of Yin would surround the vortex chamber of Zhuang which would be a larger volume and encompass a substantial amount of the handle).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum in Zhuang to have the pistol grip handle substantially located within a volume defined by a 
Regarding Claim 6, Zhuang discloses or teaches the energy storage unit is provided at the lower end of the hand vacuum cleaner (Fig. A above, item 16).
Regarding Claim 7, Zhuang discloses or teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage unit is located below the pistol grip handle (Fig. A above, item 16).
Regarding Claim 10, Zhuang discloses or teaches the pistol grip handle is located at the rear end of the hand vacuum cleaner (Fig. A above, item 16).
Regarding Claim 12, Zhuang does not explicitly state or show a second cyclone that is located within the volume projection of the dirt collection chamber sidewall.  However, Yin teaches a second cyclone (Fig. 8, item 23, para. 0068) that is located within the volume projection of the dirt collection chamber sidewall.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the vacuum in Zhuang with a second cyclone as in Yin, because having a second cyclone that is located within the volume projection of the dirt collection chamber sidewall allows for the removal of finer particles of dirt while keeping the vacuum compact and user friendly.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin as applied to claim 5, in further view of Machida.
Regarding Claim 8, Zhuang as modified by Yin does not explicitly state or show a plurality of energy storage members.  However, Machida teaches a plurality of energy storage members (Fig. 2, item 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy unit in Zhuang as modified by Yin with a plurality of energy storage members as in Machida, because having a plurality of energy storage members allows for greater storage capacity in the battery pack which allows longer use of the vacuum and less stoppage to recharge the battery pack.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin as applied to claim 5, in further view of Machida and Pougher.
Regarding Claim 9, Zhuang as modified by Yin does not explicitly state or show a plurality of energy storage members.  However, Machida teaches a plurality of energy storage members (Fig. 2, item 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy unit in Zhuang as modified by Yin with a plurality of energy storage members as in Machida, because having a plurality of energy storage members allows for greater storage capacity in the battery pack which allows longer use of the vacuum and less stoppage to recharge the battery pack.
Zhuang as modified by Yin and Machida does not explicitly state or show when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the suction motor.  However, Pougher teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the suction motor (Fig. 8, item A and item 23, para. 0094-0098).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum in Zhuang as modified by Yin and Machida with the energy storage members located below the suction motor as in Pougher, because having the energy storage members located below the suction motor assist in the distribution of the weight of the vacuum components while decreasing the overall height of the vacuum (para. 0094).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin as applied to claim 5, in further view of Jianyuan (CN108209714).
Regarding Claim 11, Zhuang discloses or teaches an air inlet conduit (Fig. A above, item 13) and an inlet conduit axis (Fig. A above, item 132).
Zhuang as modified by Yin does not explicitly state or show a projection of the inlet conduit intersects the upper end of the handle.  However, Jianyuan teaches a projection of the inlet conduit intersects the upper end of the handle (Fig. 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Zhuang as modified by Yin with lowered handle so that a projection of the inlet conduit intersects the upper end of the handle as in Jianyuan, because having a projection of the inlet conduit intersects the upper end of the handle allows for greater storage capacity in the battery pack which allows greater balance of the vacuum cleaner in the user’s hand and provide better ergonomics.
Claims 13, 14, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin.
Regarding Claim 13, Zhuang discloses or teaches a hand vacuum cleaner having an upper end (Fig. A above, item 1A), a lower end (Fig. A above, item 3A), a front end (Fig. A above, item 4A) having a dirty air inlet (Fig. A above, item 131) and a rear end (Fig. A above, item 2A), the hand vacuum cleaner comprising: (a) an air flow path (Fig. 10) extending from the dirty air inlet to a clean air outlet (Fig. A above, item 156); (b) the cyclone having a cyclone front end (Fig. A above, item 4B), a cyclone rear end (Fig. A above, item 2B), a cyclone air inlet (Fig. A above, item 133), a cyclone air outlet (Fig. A above, item 5A) and a cyclone axis of rotation axis (Fig. A above, item 1411) extending between the cyclone front end and the cyclone rear end, the cyclone unit having an axially extending sidewall (Fig. A above, items 145 and 141); and (d) a main body (Fig. A above, item 15) comprising a suction motor (Fig. A above, item 151) that is positioned in the air flow path, an energy storage unit (Fig. A above, item 16) and a pistol grip handle (Fig. A above, item 124, just a grip portion in vertical position that points towards the area to clean), wherein when the hand vacuum cleaner is oriented with the upper end above the lower end, the pistol grip handle is located at the rear end of the hand vacuum cleaner and the energy storage unit is located at the lower end of the hand vacuum cleaner (Fig. A above).
Zhuang does not explicitly state or show a cyclone and a dirt collection chamber external to the cyclone and surrounding the cyclone.  However, Yin teaches a cyclone (Fig. 3, item 22) and a dirt collection chamber external to the cyclone and surrounding the cyclone (Fig. 3, item 210).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cyclone and dust bin in Zhuang with a cyclone and a dirt collection chamber external to the cyclone and surrounding the 
Zhuang does not explicitly state it has a pre-motor filter.  However, Yin teaches a pre-motor filter (Fig. 5, item 3, para. 0062).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the vacuum in Zhuang with a pre-motor filter as in Yin, because having a pre-motor filter allows the collection of any dirt that might leave the cyclone and prevent it from clogging and damaging the suction motor.
Zhuang (Fig. A above) does not explicitly show the pistol grip handle substantially encompass within a volume defined by a projection of the dirt collection chamber sidewall.  However, Yin teaches the pistol grip handle is substantially encompass within a volume defined by a projection of the dirt collection chamber sidewall (Fig. 8 it would have been obvious to have the dirt collection chamber of Yin would surround the vortex chamber of Zhuang which would be a larger volume and encompass a substantial amount of the handle).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum in Zhuang to have the pistol grip handle substantially encompass within a volume defined by a projection of the dirt collection chamber sidewall as in Yin, because having the pistol grip handle substantially located within a volume defined by a 
Regarding Claim 14, Zhuang discloses or teaches the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage unit is located below the pistol grip handle (Fig. A above).
Regarding Claim 18, Zhuang does not explicitly state or show a second cyclone that is located within the volume projection of the dirt collection chamber sidewall.  However, Yin teaches a second cyclone (Fig. 8, item 23, para. 0068) that is located within the volume projection of the dirt collection chamber sidewall.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add to the vacuum in Zhuang with a second cyclone as in Yin, because having a second cyclone that is located within the volume projection of the dirt collection chamber sidewall allows for the removal of finer particles of dirt while keeping the vacuum compact and user friendly.
Regarding Claim 19, Zhuang (Fig. A above) does not explicitly show the pistol grip handle substantially located within a volume defined by a projection of the cyclone chamber and dirt collection chamber sidewall.  However, Yin teaches the pistol grip handle is substantially located within a volume defined by a projection of the cyclone chamber and dirt collection chamber sidewall (Fig. 8 it would have been obvious to have the dirt collection chamber of Yin would surround the vortex chamber of Zhuang which would be a larger volume and encompass a substantial amount of the handle).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum in Zhuang to have the pistol grip handle . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin as applied to claim 13, in further view of Machida.
Regarding Claim 15, Zhuang as modified by Yin does not explicitly state or show a plurality of energy storage members.  However, Machida teaches a plurality of energy storage members (Fig. 2, item 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy unit in Zhuang as modified by Yin with a plurality of energy storage members as in Machida, because having a plurality of energy storage members allows for greater storage capacity in the battery pack which allows longer use of the vacuum and less stoppage to recharge the battery pack.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin as applied to claim 13, in further view of Machida and Pougher.
Regarding Claim 16, Zhuang as modified by Yin does not explicitly state or show a plurality of energy storage members.  However, Machida teaches a plurality of energy storage members (Fig. 2, item 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy unit in Zhuang as modified by Yin with a plurality of energy storage members as in Machida, 
Zhuang as modified by Yin and Machida does not explicitly state or show when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the suction motor.  However, Pougher teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the suction motor (Fig. 8, item A and item 23, para. 0094-0098).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum in Zhuang as modified by Yin and Machida with the energy storage members located below the suction motor as in Pougher, because having the energy storage members located below the suction motor assist in the distribution of the weight of the vacuum components while decreasing the overall height of the vacuum (para. 0094).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin as applied to claim 13, in further view of Jianyuan.
Regarding Claim 17, Zhuang discloses or teaches an air inlet conduit (Fig. A above, item 13) and an inlet conduit axis (Fig. A above, item 132).
Zhuang as modified by Yin does not explicitly state or show a projection of the inlet conduit intersects the upper end of the handle.  However, Jianyuan teaches a projection of the inlet conduit intersects the upper end of the handle (Fig. 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the handle in Zhuang as modified by Yin with lowered handle so that a projection .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuang in view of Yin as applied to claim 13, in further view of Machida and Pougher.
Regarding Claim 20, Zhuang as modified by Yin does not explicitly state or show a plurality of energy storage members.  However, Machida teaches a plurality of energy storage members (Fig. 2, item 21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy unit in Zhuang as modified by Yin with a plurality of energy storage members as in Machida, because having a plurality of energy storage members allows for greater storage capacity in the battery pack which allows longer use of the vacuum and less stoppage to recharge the battery pack.
Zhuang as modified by Yin and Machida does not explicitly state or show when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the suction motor.  However, Pougher teaches when the hand vacuum cleaner is oriented with the upper end above the lower end, the energy storage members are located below the suction motor (Fig. 8, item A and item 23, para. 0094-0098).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vacuum in Zhuang as modified by Yin and Machida with the energy storage members located below the suction motor para. 0094).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        05/24/2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723